

[ubbpromissorynote1001_image1.jpg]PROMISSORY NOTE


[ubbpromissorynote1001_image2.gif]


Borrower:    HF FINANCIAL CORP.
P.O. Box 5000
Sioux Falls, SD 57104



Lender: UNITED BANKERS’ BANK
1650 West 82nd Street
Suite 1500
Bloomington, MN 55431
(952) 881·5800





Principal Amount: $4,000,000.00          Date of Note: October 1, 2014
PROMISE TO PAY. HF FINANCIAL CORP. ("Borrower") promises to pay to UNITED
BANKERS' BANK "Lender"), or order, in lawful money of the United States of
America, the principal amount of Four Million & 00/100 Dollars {$4,000,000.00)
or so much as may be outstanding, together with interest on the unpaid
outstanding principal balance of each advance. Interest shall be calculated from
the date of each advance until repayment of each advance.
PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid Interest on October 1, 2015, In addition, Borrower will
pay regular quarterly payments of all accrued unpaid interest due as of each
payment date, beginning January 1, 2015, with all subsequent lntores1 payments
to be due on the same day of each quarter after that. Unless otherwise agreed or
required by applicable law, payments will be applied flrs1 to any late charges;
then to any accrued unpaid interest; then to principal; and then to any unpaid
collection costs. Borrower will pay Lender at Lender's address shown above or at
such other place as Lender may designate In writing.
VARIABLE INTEREST RATE. The Interest note on this Note is subject to change from
time to time based on changes in an index which Is the Lender's Base or
Reference Rate United Bankers' Bank Base Rate "UBBA" (the "Index"), Lender will
tell Borrower the current Index rate upon Borrower's request. The interest rate
change will not occur more often than each day. Borrower understands that Lender
may make loans based on other rates as well. The Index currently is 3.250% per
annum. Interest on the unpaid principal balance of this Note will be calculated
as described in the ''INTEREST CALCULATION METHOD" paragraph using a rate equal
to the Index, adjusted if necessary for any minimum and maximum rate limitations
described below, resulting In an initial rate of 4.000% per annum based on a
year of 360 days. NOTICE: Under no circumstances will the Interest rate on this
Note be less than 4.000% per annum or more than the maximum rata allowed by
applicable law.
INTEREST CALCULATION METHOD, Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance Is outstanding. All interest payable under
this Note is computed using this method.
PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender In
writing, relieve Borrower of Borrower's obligation to continue to make payments
of accrued unpaid Interest. Rather, early payments will reduce the principal
balance due. Borrower agrees not to send Lender payments marked "paid in full",
"without recourse", or similar language. If Borrower sends such a payment,
Lender may accept it without losing any of Lender's rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that 1he payment constitutes "payment in full"
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to: UNITED
BANKERS' BANK, 1650 West S2nd Street. Suite 1500, Bloomington, MN 55431.
LATE CHARGE If a payment is 10 days or more late, Borrower will be charged
5.ooo% of the regularly scheduled payment or $7.28, whichever is greater,
INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be Increased by adding an
additional 4.000 percentage point margin ("Default Rate Margin"). The Default
Rate Margin shall also apply to each succeeding Interest rate change that would
have applied had there been no default. However, in no event will the interest
rate exceed the maximum interest rate limitations under applicable taw,
DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note: Payment Default. Borrower fails to make any payment
when due under this Note.
Other Defaults. Borrower tails to comply with or to perform any other term,
obligation, covenant or condition contained ln this Note or In
any of the related documents or to comply with or to perform any term,
obligation, covenant or condition contained in any other agreement
between Lender and Borrower.
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there Is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes Incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.
Change In Ownership. Any change in ownership of twenty-five percent {25%} or
more of the common stock of Borrower.
Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.
Insecurity. Lender In good faith believes itself Insecure.
Cure Provisions. If any default, other than a default in payment is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding twelve (12) months, it may be cured if Borrower,
after Lender sends written notice to Borrower demanding cure of such default:
(1) cures the default within fifteen (1 5) days: or (2) If the cure requires
more than fifteen (15) days, Immediately initiates steps which Lender deems in
Lender's sole discretion to be sufficient to cure the default and thereafter
continues and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.
LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.
ATTORNEYS' FEES; EXPENSES. Lender may him or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
Includes, subject to any limits under applicable law, Lender's reasonable
attorneys' fees and Lender's legal expenses, whether or not there is a lawsuit,
including reasonable attorneys' fees, expenses for bankruptcy proceedings
!including efforts to modify or vacate any automatic stay or injunction) and
appeals. If not prohibited by applicable law, Borrower also will pay any court
costs, in addition to all other sums provided by law.
JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial In any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.






Loan No: 2187612

PROMISSORY NOTE
(Continued)     Page 2





GOVERNING LAW. This Note will be governed by federal law applicable to Landor
and. to the extant not preempted by federal law, the laws of the State of
Minnesota without regard to its conflicts of low provisions. This Note has been
ace opted by Landor in the State of Minnesota.
DISHONORED ITEM FEE. Borrower will pay a fee to Lender of 29.00 if Borrower
makes a payment on Borrower’s loan and the check or
preauthorized charge with which Borrower pays is later dishonored.
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable Jaw, to charge or settle all sums owing on the
indebtedness against any and all such accounts, and. at Lender's option, to
administratively freeze all such accounts to allow lender to protect Lender's
charge and setoff rights provided In this paragraph.
COLLATERAL. Borrower acknowledges this Note is secured by all collateral held in
possession by United Bankers' Bank, Including the collateral described In the
Commercial Pledge Agreement dated September 30, 2009.
LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note, as well as directions for payment from Borrower's accounts, may be
requested orally or in writing by Borrower or by an authorized person. Lender
may, but need not, require that all oral requests be confirmed in writing.
Borrower agrees to be liable for all sums either: (A) advanced in accordance
with the instructions of an authorized person or IB credited to any of
Borrower's accounts with Lender. The unpaid principal balance owing on this Note
at any time may be evidenced by endorsements on this Note or by Lender's
internal records, including daily computer print-outs. Lender will have no
obligation to advance funds under this Note If: (A) Borrower or any guarantor is
in default under the terms of this Note or any agreement that Borrower or any
guarantor has with Lender, including any agreement made in connection with the
signing of this Note; (B) Borrower or any guarantor ceases doing business or is
Insolvent; (C) any guarantor seeks, claims or otherwise attempts to limit.
modify or revoke such guarantor's guarantee of this Note or any other Joan with
Lender; (D) Borrower has applied funds provided pursuant to this Note for
purposes other than those authorized by Lender; or (E) Lender in good faith
believes itself insecure,
PRIOR NOTE. This is a renewal but not a satisfaction at Note No. 2187612.
SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall Inure to the benefit of Lander and its successors and assigns.
GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact wilt
not affect the rest of the Note. Lender may delay or forgo enforcing any of Its
rights or remedies under this Note without losing them. In addition, Lender
shall have oil the rights and remedies provided in the related documents or
available at law, in equity, or otherwise. Except as may be prohibited by
applicable law, all of Lender's rights and remedies shall be cumulative and may
be exercised singularly or concurrently. Election by Lender to pursue any remedy
shall not exclude pursuit of any other remedy, and an election to make
expenditures or to take action to perform an obligation of Borrower shall not
affect Lender's right to declare a default and to exercise its rights and
remedies. Borrower and any other person who signs, guarantees or endorses this
Note, to the extent allowed by law, waive presentment, demand tor payment, and
notice of dishonor. Upon any change In the terms of this Note, and unless
otherwise expressly stated In writing, no party who signs this Note, whether as
maker, guarantor, accommodation maker or endorser, shall be released from
liability. All such parties agree that Lender may renew or extend (repeatedly
and for any length of time} this loan or release any party or guarantor or
collateral; or Impair, fail to realize upon or perfect Lender's security
interest in the collateral: and take any other action deemed necessary by Lender
without the consent of or notice to anyone. All such parties also agree that
Lender may modify this loan without the consent of or notice to anyone other
than the party with whom the modification is made. The obligations under this
Note are joint and several.


SECTION DISCLOSURE. To the extent not preempted by federal law, this Joan is
made under Minnesota Statutes, Section 334.01.




PRIOR TO SIGNING THIS NOTE, BORROWER READ ANO UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
BORROWER:
HF FINANCIAL CORP.


By:___/s/ Brent Olthoff____


Brent Olthoff, Sr. VP;----Treasurer, CFO of HF FINANCIAL CORP.



